United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1003
                        ___________________________

                              Charles Isaac Wilson, Jr.

                        lllllllllllllllllllll Plaintiff - Appellant

                    Does, All other inmates similarly situated

                               lllllllllllllllllllll Plaintiff

                                             v.

                       Arkansas Department of Correction

                             lllllllllllllllllllll Defendant

Wendy Kelley,1 Director, Arkansas Department of Corrections; State Fire Marshall

                      lllllllllllllllllllll Defendants - Appellees

                                  State of Arkansas

                             lllllllllllllllllllll Defendant
                                     ____________

                    Appeal from United States District Court
                 for the Eastern District of Arkansas - Pine Bluff
                                  ____________



      1
      Wendy Kelley has been appointed to serve as Director of the Arkansas
Department of Correction, and is substituted as appellee pursuant to Federal Rule of
Appellate Procedure 43(c).
                                Submitted: April 13, 2015
                                  Filed: April 23, 2015
                                     [Unpublished]
                                     ____________

Before LOKEN, BOWMAN, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

       Arkansas inmate Charles Wilson brought an action claiming that conditions at the
Cummins Unit of the Arkansas Department of Correction did not comply with relevant safety
standards. The district court2 denied preliminary injunctive relief, and this interlocutory
appeal followed. After careful review of the record, we conclude that the district court did
not abuse its discretion, for the reasons discussed by the court in its opinion. See Dataphase
Sys., Inc. v. C L Sys., Inc., 640 F.2d 109, 113 (8th Cir. 1981). Accordingly, we affirm.
See 8th Cir. R. 47B.
                         ______________________________




       2
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.

                                             -2-